Citation Nr: 1506706	
Decision Date: 02/13/15    Archive Date: 02/18/15

DOCKET NO.  10-27 649A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to July 1, 2010, and in excess of 50 percent since.  

2.  Entitlement to a disability rating for bilateral hearing loss in excess of zero percent prior to September 16, 2010, and in excess of 40 percent since.  

3.  Entitlement to a disability rating in excess of 30 percent for bowel dysfunction.  

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of September 2005, December 2008 and January 2013 rating decisions of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On February 11, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that the Veteran was satisfied with his total disability rating and wished to withdraw his appeal regarding all issues on appeal.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to an initial disability rating in excess of 30 percent prior to July 1, 2010, and in excess of 50 percent since for PTSD have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  

2.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a disability rating in excess of zero percent prior to September 16, 2010, and in excess of 40 percent since, for bilateral hearing loss have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  

3.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a disability rating in excess of 30 percent for bowel dysfunction have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  

4.  The criteria for withdrawal of a substantive appeal of the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In correspondence received February 11, 2015, the Veteran, through his authorized representative, indicated he was satisfied with his current combined 100 percent rating and withdrew all his pending issues on appeal.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.  



		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


